Title: [Diary entry: 23 September 1784]
From: Washington, George
To: 

23d. Arrived at Colo. Philips abt. five oclock in the afternoon 16 Miles from Beason Town & near the Mouth of Cheat Rivr. The land thro’ wch. I rid was for the most part tolerably level—in some places rich—but in general of a second quality. Crossed no water of consequence except Georges Creek. An Apology made to me from the Court of Fayette (thro’ Mr. Smith) for not addressing me; as they found my Horses Saddled and myself on the move. Finding by enquiries, that the Cheat River had been passed with Canoes thro’ those parts which had been represented as impassable and that a Captn. Hanway—the Surveyor of Monongahela County lived within two or three Miles of it, Southside thereof; I resolved to pass it to obtain further information, & accordingly (accompanied by Colo. Philips) set of in the Morning of the